DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 2 October 2019 is acknowledged. Claims 1-8 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a fibre-reinforced plastic” and “an aluminum foil.” Since claim 3 depends from claim 1, it is unclear whether these fibre-reinforced plastic and aluminum foil are the same as recited in claim 1, or are in addition to those recited in claim 1.
	For the purpose of applying prior art, it will be presumed that these are the same elements set forth in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,888,247 (“Zweben”).
As to claim 1, Zweben teaches laminates of metal layer (abstract), exemplified by aluminum foil (21:67-22:15), with layers of polymer matrix composites, including polymer matrix having graphite fibers (abstract). Zweben therefore teaches a composite material comprising fiber reinforced plastic covered by aluminum foil. While Zweben does not state that the composite is fire retardant, it contains the same materials as recited, and thus presumed to have some fire retardant characteristics.

As to claim 3, Zweben teaches a sandwich structure (Figs. 1, 3), and teaches alternating layers of fiber filled epoxy and aluminum foil (Fig. 2, 16:27-48, showing aluminum foil layers 52, 54, 56, 58, having sheets of fiber reinforced epoxy on each side). These meets the requirement of an inner core (54 in Fig. 2) having fiber reinforced epoxy (plastic) layers 64 and 66 on each side, further covered by aluminum (foil) layer 56. 
As to claim 4, Zweben, in Fig. 2, shows a further sheet 68 of fiber reinforced epoxy (16:27-48, discussing alternating structure).
As to claims 6 and 7, Zweben, 16:27-48, teaches the resin is an epoxy (16:27-48), a thermosetting matrix (claim 1).
As to claim 8, Zweben exemplifies aluminum foil of 8 mil (16:39-45, 21:67-22:15), or 0.2 mm, which is within the recited range.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,855,393 (“Ayres”).
As to claim 1, Ayres teaches a fire barrier panel (abstract). Ayres teaches that the panel includes a honeycomb core of aluminum foil (abstract), faced on either side with face skins of glass reinforced plastic (abstract, 4:28-31), specifically face skins of epoxy impregnated glass fiber (4:50-55), and as such, Ayres teaches a fiber reinforced plastic material covered by an aluminum foil. While Ayres does not state that the composite is fire retardant, it contains the same materials as recited, and thus presumed to have some fire retardant characteristics.


As to claims 6 and 7, Ayres teaches the plastic is an epoxy which is cured (set) by heating (4:51-60), thus a thermosetting resin as matrix resin.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,092,952 (“Minnick”).
	As to claim 1, Minnick teaches a sheet of aluminum foil bonded by adhesive to fiber reinforced polypropylene sheet (abstract), thus a composite material fiber reinforced plastic covered by an aluminum foil. While Minnick does not state that the composite material is fire retardant, it is the same material as recited, including with glass fibers (claim 5) and aluminum foil, and would therefore be expected to have fire retardant characteristics inherently.
	As to claim 8, Minnick teaches that the metal foil ranges in thickness from 0.12 to 1 mm (claim 8), which is within the recited range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,888,247 (“Zweben”).
	The discussion of Zweben with respect to claim 4 is incorporated by reference. Zweben exemplifies the laminated structure of aluminum foil and epoxy reinforced with graphite fibers (16:27-48), but does not exemplify mineral fibers. However, Zweben teaches numerous fiber reinforcements, including boron, alumina, silicon carbide, quartz, etc. (Zweben, claim 9), and as such, the use of such mineral fibers as the reinforcement is an obvious substitution suggested by Zweben.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764